DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 March 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 10, 11, 13-15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Koyama (US 2003/0189206), in view of Noguchi et al (US 2003/0103022; hereinafter Noguchi).
•	Regarding claims 1, 13, and 15, Koyama discloses a display panel and corresponding driving method (figures 1 and 7), comprising: 
a non-display area (inherent in figure 1); 
a display area including a plurality of pixels (element 100 in figure 1); and 
a pixel driving circuit for driving the plurality of pixels (figure 7), wherein the pixel driving circuit comprises: 
element Tr3 in figure 7); 
a mirror driving module for receiving the data signal and generating a driving current, including a first transistor and a second transistor (at least Tr2 and Tr1 in figure 7); and 
a light-emitting element, in response to the driving current, for emitting lights (element 104 in figure 7), 
wherein: 
a gate electrode of the first transistor and a gate electrode of the second transistor are both electrically connected to a first joint (note the relationship between elements Tr1 and Tr2 in figure 7);
a first electrode of the first transistor is electrically connected to a high-voltage-signal-input terminal, and to a first electrode of the second transistor (note the relationship between elements Tr1, Tr2, and Vi in figure 7), and the driving current is generated on a second electrode of the first transistor (inherent in element Tr2 in figure 7 and ¶ 80); and 
a threshold voltage of the first transistor is equal to a threshold voltage of the second transistor (inherent in the structure of the current mirror of figure 7 for providing I2 = Ic, as indicated in ¶ 78 (see also https://en.wikipedia.org/wiki/Current_mirror, paragraph 3 of the subsection entitled “Basic MOSFET current mirror”, a PDF of which accompanies this Office action for applicant’s convenience)); 
the mirror driving module further includes a third transistor (element Tr4 in figure 7); 
a gate electrode of the third transistor responds to the scan signal (note the relationship between elements Gj and Tr4 in figure 7); 
a first electrode of the third transistor is electrically connected to a second electrode of the second transistor (note the relationship between elements Tr1 and Tr4 in figure 7); and 
a second electrode of the third transistor is electrically connected to the first joint (note the relationship between elements Tr1, Tr2, and Tr4 in figure 7), 
element Tr3 in figure 7); 
a gate electrode of the fourth transistor of the data writing module and the gate electrode of the third transistor of the mirror driving module respond to the same scan signal (note the relationship between elements Gj, Tr3, and Tr4 in figure 7); 
a first electrode of the fourth transistor receives the data signal (note the relationship between elements Si and Tr3 in figure 7); and 
a second electrode of the fourth transistor is electrically connected to the second electrode of the second transistor and to the first electrode of the third transistor (note the relationship between elements Tr1, Tr3, and Tr4 in figure 7), and the data signal is provided to the second electrode of the second transistor via the fourth transistor (¶ 104).
However, Koyama fails to disclose the details of a light-emitting-control transistor.
	In the same field of endeavor, Noguchi discloses where:
the pixel driving circuit further includes a light-emitting-control transistor (element Tr3 in figure 8); 
a gate electrode of the light-emitting-control transistor receives a light-emitting-control signal (note the relationship between elements CSL and Tr3 in figure 8 and ¶ 83); 
a first electrode of the light-emitting-control transistor is electrically connected to the second electrode of the first transistor, and to the high- voltage-signal-input terminal via the first electrode of the first transistor when the first transistor is turned on (note the relationship between elements 10 and Tr3 in figure 8, where element 10 is shown in figure 4 to be a current mirror that of Koyama); and 
a second electrode of the light-emitting-control transistor is electrically connected to the light-emitting element (note the relationship between elements Tr3 and OLED in figure 8).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Koyama according to the teachings of Noguchi, for the purpose of reducing the occurrence of a residual image phenomenon (¶s 8, 9, and 80).
Koyama discloses where:
Claim 2:	the light-emitting element is an organic light-emitting diode (element 104 in figure 7 and ¶ 102); and 
	a second electrode of the first transistor is electrically connected to an anode of the organic light emitting diode (note the relationship between elements 104 and Tr2 in figure 7).
Claim 5:	the pixel driving circuit further includes:
	a maintaining module for stabilizing an electrical potential of the first joint (element 105 in figure 7).
Claim 6	the maintaining module includes a capacitive element (element 105 in figure 7 and ¶ 102); 
	a first electrode plate of the capacitive element is electrically connected to the first joint (note the relationship between elements 105, tr1, Tr2, and Tr4 in figure 7); and 
	a second electrode plate of the capacitive element is electrically connected to the high-voltage-signal-input terminal (note the relationship between elements 105 and Vi in figure 7).
Claim 10:	the pixel driving circuit further includes a low-voltage-signal-input terminal (note the circle connected to element 104 in figure 7 and element 106 in figure 4 and ¶ 75); 
	the high-voltage-signal-input terminal is electrically connected to the first electrode of the first transistor (note the relationship between elements Tr2 and Vi in figure 7); and 
	the low-voltage-signal-input terminal is electrically connected to a cathode of the organic light-emitting diode (note the relationship between the circle and element 104 in figure 7).
Claim 11:	either the high-voltage-signal-input terminal or the low-voltage-signal-input terminal is a constant-voltage input terminal (¶s 75 and 121).
abstract and figure 1).
•	Regarding claims 17 and 18, Koyama, in view of Noguchi, discloses everything claimed, as applied to claims 1 and 15.  However, Koyama fails to disclose the additional details of the light-emitting-control transistor.
	In the same field of endeavor, Noguchi discloses where:
Claim 17:	in the data writing stage, the light-emitting-control signal is a first voltage, and the scan signal is a second voltage (at least suggested by ¶s 24, 27, 80, and 83); and 
	in the light-emitting stage, the light-emitting-control signal is the second voltage, and the scan signal is the first voltage (at least suggested by ¶s 24, 27, 80, and 83).
Claim 18:	the gate electrode of the light-emitting-control transistor receives the light-emitting-control signal to control the light-emitting-control transistor to turn on or off for the driving current without connecting to the scan signal (note the relationship between elements CSL and Tr3 in figure 8).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Koyama according to the teachings of Noguchi, for the purpose of reducing the occurrence of a residual image phenomenon (¶s 8, 9, and 80).

Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Koyama, in view of Noguchi, and further in view of Abe (US 2009/0231241).
•	Regarding claims 9 and 12, Koyama, in view of Noguchi, discloses everything claimed, as applied to claim 1.  However, Koyama, in view of Noguchi, fails to disclose the details of a reset transistor.
	In the same field of endeavor, Abe discloses where:
Claim 9:	the pixel driving circuit further includes a reset transistor (element TFT34 in figure 4 and ¶ 120); 
	a gate electrode of the reset transistor is electrically connected to the scan signal (element TFT34 in figure 4 and ¶ 129); 
note the relationship between elements GND and TFT3 in figure 4); and 
	a second electrode of the reset transistor is electrically connected to the second electrode of the light-emitting-control transistor and the light-emitting element (note the relationship between elements L-TFT and TFT3 in figure 4).
Claim 12:	the pixel driving circuit further includes a reference-voltage input terminal (element GND in figure 4); 
	the first electrode of the reset transistor is electrically connected to the reference-voltage input terminal for receiving the reference voltage (note the relationship between elements GND and TFT3 in figure 4); and 
	the reference-voltage input terminal is a constant-voltage input terminal (¶ 117).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Koyama, as modified by Noguchi, according to the teachings of Abe, for the purpose of preventing current from flowing through an organic EL device during a data writing period (¶ 129).

Response to Arguments
Applicant’s arguments with respect to claims 1, 13, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Closing Remarks/Comments
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN DANIELSEN whose telephone number is (571)272-4248.  The examiner can normally be reached on Monday-Friday 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN DANIELSEN/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        04/09/2021